DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
3.	Claims 1-21 are pending.
4.	Claims 1, 12 and 19 are amended.

Information Disclosure Statement
5. 	The information disclosure statement (IDS) submitted on 08/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Response to Arguments
6.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited newly presented prior art, as necessitated by the amended independent claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 8, 9, 12, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hafed et al. (US Pub. No. 2008/0192814 hereinafter “Hafed”) in view of Levin et al. (US Patent No. 10,255,151 hereinafter “Levin”).
Referring to claim 1, Hafed discloses a margin tester, comprising: 
a motherboard (Hafed – Par. [0057] discloses a motherboard 1608.); and 
at least one slot coupled to the motherboard to margin test at least one add-in card (Hafed – Par. [0057-0058] disclose mating connectors 1616A-B on motherboard 1608 testing a board under test 1612.), wherein the motherboard is configured to assess an electrical margin of a multi-lane high speed input/output (I/O) link of the add-in card in either or both transmit (Tx) and receive (Rx) directions after the add-in card is inserted into the at least one slot (Hafed – see Figs. 1, 3, 7, 9, 12 & Par. [0027, 0028, 0036, 0039, 0044, 0045]).
Hafed fails to explicitly disclose at least one slot coupled directly to the motherboard to margin test at least one add-in card.
Levin discloses at least one slot coupled directly to the motherboard to test at least one add-in card (Levin – Fig. 1 & Abstract disclose at least one slot (114) coupled directly to the motherboard (motherboard 112 coupled directly to slots 114 with add-in card 120} to test a protocol under which the add-in card operates.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Levin’s teachings with Hafed’s teachings for the benefit of using a NIC as a testing device, repeatable and reliable testing can be obtained (Levin – Abstract).

Referring to claim 2, Hafed and Levin disclose the margin tester of claim 1 wherein the multi-lane high speed I/O link of the add-in card is a fully running operational link without a special test mode (Hafed – Par. [0028] discloses the motherboard and peripheral card, high-speed storage device and computer, digital media player and video monitor, etc., containing transmitter 108 and receiver 112 and connected by high-speed link 104 are transmitting and receiving, respectively, live, actual data as they would when physical-layer tester 116 is not present in the high-speed link.).

Referring to claim 3, Hafed and Levin disclose the margin tester of claim 1 wherein the motherboard is configured to assess the electrical margin of the multi-lane high speed I/O link by at least being configured to: inject controlled noise on a margin test transmitter (Hafed – see Par. [0031] discloses in the transmitter, the jitter gets filtered by transmit PLL 200, which in turn may add its own jitter/noise. Then, as data is transmitted, transmit buffer 204 and transmission media 212 will both add jitter and noise to the data that is sampled at the receive buffer 208.); and vary an eye margin expected at a receiver of the motherboard to specific targets for timing or voltage margin (Hafed – see Par. [0044].

Referring to claim 4, Hafed and Levin disclose the margin tester of claim 1 wherein the motherboard is configured to assess the electrical margin of the multi-lane high speed I/O link by at least being configured to: inject jitter on a margin test transmitter (Hafed – see Par. [0031] discloses in the transmitter, the jitter gets filtered by transmit PLL 200, which in turn may add its own jitter/noise. Then, as data is transmitted, transmit buffer 204 and transmission media 212 will both add jitter and noise to the data that is sampled at the receive buffer 208.); and vary an eye margin expected at a receiver of the motherboard to specific targets for timing or voltage margin (Hafed – see Par. [0044].

Referring to claim 5, Hafed and Levin disclose the margin tester of claim 1 wherein the motherboard is configured to assess the electrical margin of the multi-lane high speed I/O link by at least being configured to cause margin test receivers to measure eye margin by moving an independent error detector and comparing for mismatches with a data sampler (Hafed – see Par. [0043-0044]).

Referring to claim 6, Hafed and Levin disclose the margin tester of claim 1 wherein the motherboard is configured to provide different margin test modes to enable problem characterization of the add-in card based on margin test measurements (Hafed – see Figs. 4-6, 10, 11 and 13-15 showing different margin test modes.).

Referring to claim 8, Hafed and Levin disclose the margin tester of claim 1 wherein the motherboard is configured to assess the electrical margin of the multi-lane high speed I/O link by at least being configured to inject jitter on a margin test transmitter, the injection of jitter  (Hafed – see Par. [0031] discloses in the transmitter, the jitter gets filtered by transmit PLL 200, which in turn may add its own jitter/noise. Then, as data is transmitted, transmit buffer 204 and transmission media 212 will both add jitter and noise to the data that is sampled at the receive buffer 208.) being selectable to be applied on all lanes of the multi-lane high speed I/O link simultaneously or applied independently per lane of the of the multi-lane high speed I/O link (Hafed – Par. [0028] discloses all lanes within a bus can be tested simultaneously).

Referring to claim 9, Hafed and Levin disclose the margin tester of claim 8 wherein the injection of jitter (Hafed – see Par. [0031] discloses in the transmitter, the jitter gets filtered by transmit PLL 200, which in turn may add its own jitter/noise. Then, as data is transmitted, transmit buffer 204 and transmission media 212 will both add jitter and noise to the data that is sampled at the receive buffer 208.) is selectable to be applied on all lanes of the multi-lane high speed I/O link simultaneously or applied independently per lane of the of the multi-lane high speed I/O link (Hafed – Par. [0028] discloses all lanes within a bus can be tested simultaneously).

Referring to claim 12, Hafed discloses the method, comprising: 
calibrating a margin tester, enabling a user to receive a set of expected margins with a series of reference channels (Hafed – Par. [0035] discloses a general purpose computer (see FIGS. 13 and 14) that allows a user to interface with the physical-layer tester and run an associated software graphical user interface (GUI). Par. [0059] discloses commands to start an acquisition or to control the amount of injected jitter are transmitted from PC 1620 (in a GUI) to physical-layer tester 1604 through this communications link 1616.); and 
providing the calibrated margin tester configured to measure electrical eye margin in either or both transmit (Tx) and receive (Rx) directions of a device under test (DUT) (Hafed – see Figs. 1, 3, 7, 9, 12 & Par. [0027, 0028, 0036, 0039, 0044, 0045]) with a fully running operational link of the DUT without special test modes (Hafed – Par. [0028] discloses the motherboard and peripheral card, high-speed storage device and computer, digital media player and video monitor, etc., containing transmitter 108 and receiver 112 and connected by high-speed link 104 are transmitting and receiving, respectively, live, actual data as they would when physical-layer tester 116 is not present in the high-speed link.) and to capture full loading and cross-talk effects (Hafed – see Par. [0031-0032]).
Hafed fails to explicitly disclose wherein the calibrated margin tester and the DUT are end points of a multi-lane high speed I/O link.
Levin discloses the tester and the DUT are end points of a multi-lane high speed I/O link (Levin – Fig. 1 shows the motherboard 112 and the add-in card as end points of a PCIe bus 130.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Levin’s teachings with Hafed’s teachings for the benefit of using a NIC as a testing device, repeatable and reliable testing can be obtained (Levin – Abstract).

Referring to claim 13, Hafed and Levin disclose the method of claim 12, further comprising: providing an individually calibrated model for the margin tester, enabling computation of expected margins with one or more of: individualized system channels, receiver models and transmitter models (Hafed – see Figs. 6, 13 & Par. [0043, 0053]).

Referring to claim 16, Hafed and Levin disclose the method of claim 12, further comprising: providing a software application of the margin tester, enabling performance of testing by the margin tester of a channel component under test in a testing configuration where a margin tester is used on both sides of the channel component under test (Hafed – Par. [0035] discloses a general purpose computer (see FIGS. 13 and 14) that allows a user to interface with the physical-layer tester and run an associated software graphical user interface (GUI). See par. [0058-0062].).

Referring to claim 17, Hafed and Levin disclose the method of claim 16 wherein the channel component under test is a bare printed circuit board (PCB) or a cable (Hafed – Fig. 17 & par. [0061-0062] showing the cable 1708.).

Referring to claim 18, Hafed and Levin disclose the method of claim 12, further comprising: providing hardware of the margin tester to a company that manufactures a printed circuit board (PCB); and providing data associated with use of the margin tester to silicon companies which provide silicon used in production of the PCB (Hafed – See par. [0058-0062].).

Referring to claim 19, Hafed and Levin disclose a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed, cause at least one processor to: receive configuration settings for a device under test (DUT); and configure the DUT for running margin tests by a margin tester under different conditions for silicon of the DUT (Hafed – Par. [0035] discloses a general purpose computer (see FIGS. 13 and 14) that allows a user to interface with the physical-layer tester and run an associated software graphical user interface (GUI). Par. [0059] discloses commands to start an acquisition or to control the amount of injected jitter are transmitted from PC 1620 (in a GUI) to physical-layer tester 1604 through this communications link 1616. See par. [0058-0062].).
Hafed fails to explicitly disclose wherein the margin tester and the DUT are end points of a multi-lane high speed I/O link.
Levin discloses the tester and the DUT are end points of a multi-lane high speed I/O link (Levin – Fig. 1 shows the motherboard 112 and the add-in card as end points of a PCIe bus 130.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Levin’s teachings with Hafed’s teachings for the benefit of using a NIC as a testing device, repeatable and reliable testing can be obtained (Levin – Abstract).

9.	Claims 7, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hafed in view of Levin, and further in view of Li et al. (US Pub. No. 2011/0257953 hereinafter “Li”).
Referring to claim 7, Hafed and Levin disclose the margin tester of claim 1 wherein the injection of differential noise being selectable (Hafed – see Par. [0031] discloses in the transmitter, the jitter gets filtered by transmit PLL 200, which in turn may add its own jitter/noise. Then, as data is transmitted, transmit buffer 204 and transmission media 212 will both add jitter and noise to the data that is sampled at the receive buffer 208.) to be applied on all lanes of the multi-lane high speed I/O link simultaneously or applied independently per lane of the of the multi-lane high speed I/O link (Hafed – Par. [0028] discloses all lanes within a bus can be tested simultaneously), however, fails to explicitly disclose the motherboard is configured to assess the electrical margin of the multi-lane high speed I/O link by at least being configured to inject reduction of eye width and eye height opening by injecting differential noise on a margin test transmitter.
	Li discloses inject reduction of eye width and eye height opening by injecting differential noise on a margin test transmitter (Li – see Par. [0073, 0075, 0088] show the reduction of eye width and eye height opening by inputting a desired noise level at a transmitter.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Li’s teachings with Hafed and Levin’s teachings for the benefit of providing an improved simulation tool that can effectively simulate modern high-speed communications links (Li – Par. [0005]).

Referring to claim 10, Hafed and Levin disclose the margin tester of claim 8, however, fails to explicitly disclose wherein the motherboard is configured to inject jitter on margin test transmitters by at least being configured to modulate an electrical length of a signal path to effect a jitter characteristic relative to an assumed ideal constant timing fiducial.
	Li discloses to inject jitter on margin test transmitters by at least being configured to modulate an electrical length of a signal path to effect a jitter characteristic relative to an assumed ideal constant timing fiducial (Li – see Par. [0070] shows jitter may cause the eye to become narrower (e.g., an eye width EW is reduced) in the time domain.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Li’s teachings with Hafed and Levin’s teachings for the benefit of providing an improved simulation tool that can effectively simulate modern high-speed communications links (Li – Par. [0005]).

Referring to claim 14, Hafed and Levin disclose the method of claim 12, however, fails to explicitly disclose further comprising: providing a software plug-in model in a configuration software application for the margin tester, enabling silicon vendors to provide software plug-ins that enable configuration and DUT silicon parameters for running margin tests by the margin tester under different conditions for the DUT silicon.
Li discloses providing a software plug-in model in a configuration software application for the margin tester, enabling silicon vendors to provide software plug-ins that enable configuration and DUT silicon parameters for running margin tests by the margin tester under different conditions for the DUT silicon (Li – see Figs. 14-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Li’s teachings with Hafed and Levin’s teachings for the benefit of providing an improved simulation tool that can effectively simulate modern high-speed communications links (Li – Par. [0005]).

Referring to claim 20, Hafed and Levin disclose the non-transitory computer-readable storage medium of claim 19, however, fails to explicitly disclose wherein the computer-executable instructions, when executed, cause the at least one processor to cause the margin tester to do one or more of: receive a software plug-in that enables configuration and DUT silicon parameters for running the margin tests by the margin tester under the different conditions for the silicon of the DUT.
Li discloses receive a software plug-in that enables configuration and DUT silicon parameters for running the margin tests by the margin tester under the different conditions for the silicon of the DUT (Li – see Figs. 14-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Li’s teachings with Hafed and Levin’s teachings for the benefit of providing an improved simulation tool that can effectively simulate modern high-speed communications links (Li – Par. [0005]).

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hafed in view of Levin, and further in view of Sawara et al. (US Pub. No. 2009/0261807 hereinafter “Sawara”).
Referring to claim 11, Hafed and Levin disclose the margin tester of claim 8, however, fails to explicitly disclose wherein the motherboard is configured to inject jitter on margin test transmitters using a varactor-based method.
	Sawara discloses to inject jitter on margin test transmitters using a varactor-based method (Sawara – Par. [0043] discloses the jitter applying circuit 24 includes a signal transmission path 130, a jitter control section 132, a buffer circuit 134, a serial resistor 136, and a variable capacitance diode 138.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Sawara’s teachings with Hafed and Levin’s teachings for the benefit of providing a test apparatus and test method for testing jitter tolerance, and a measuring apparatus and a measurement method for measuring jitter transfer characteristic (Sawara – Par. [0002]).

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hafed in view of Levin, and further in view of Safranek et al. (US Pub. No. 2014/0112339 hereinafter “Safranek”).
Referring to claim 15, Hafed and Levin disclose the method of claim 12, however, fails to explicitly disclose further comprising: providing a feature in DUT silicon, enabling the margin tester to use a vendor defined message or other protocol mechanism to indicate that a margin test is about to take place by the margin tester, causing the DUT silicon to be able to disable logic that would degrade link width or speed of the link due to errors for a duration of the margin test.
Safranek discloses providing a feature in DUT silicon, enabling the margin tester to use a vendor defined message or other protocol mechanism to indicate that a margin test is about to take place by the margin tester, causing the DUT silicon to be able to disable logic that would degrade link width or speed of the link due to errors for a duration of the margin test (Safranek – see Par. [0196-0198]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Safranek’s teachings with Hafed and Levin’s teachings for the benefit of facilitating transitions within a state machine defined on agents within an HIPI environment (Safranek – Par. [0198]).

12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hafed in view of Levin, and further in view of Zhao et al. (US Pub. No. 2020/0025824 hereinafter “Zhao”).
Referring to claim 21, Hafed and Levin disclose the non-transitory computer-readable storage medium of claim 20, however, fails to explicitly disclose wherein the DUT silicon parameters include one or more of: parameters related to receiver continuous time linear equalization (CTLE) and parameters related to decision feedback equalization (DFE).
Zhao discloses the DUT silicon parameters include one or more of: parameters related to receiver continuous time linear equalization (CTLE) and parameters related to decision feedback equalization (DFE) (Zhao – see Par. [0072] disclosing the testing method includes configuring the BERT 22 with the DDR5 data pattern with injected noise and jitter that derives a desired receiver stressed eye diagram at step 90. In a sample embodiment, configuring the BERT 22 includes running an equalization protocol to train the DUT 70 to obtain one or more of an optimal DFE tap setting and an optimal CTLE tap setting for the ISI channel.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Zhao’s teachings with Hafed and Levin’s teachings for the benefit of providing conducting receiver link equalization and bit error rate (BER) testing for an electronic device using a bit error rate tester (BERT) (Zhao – Par. [0006]).

Conclusion
13.	Claims 1-21 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181